Opinion by
Mr. Justice Williams,
This case turns upon the meaning of the word “ contents ” as used in the policy of insurance sued on. A ground barn and a butcher shop were insured as one building for the sum of four hundred dollars and the contents were insured for four hundred dollars more. A smoke house was insured for *82five dollars and its contents for five hundred dollars. The barn and butcher shop were burned with their contents. The smoke house was not burned, but its contents which had been removed to a storage room in one end of the butcher shop were wholly consumed. The question presented on this appeal is whether the smoked meats in the storage room, which were taken there as fast as they were cured in the smoke house, were contents of the smoke house within the meaning of the policy and were to be paid for by the company as part of the loss for which it was liable. Words must be understood in the sense in which they are commonly used in the business to which the contract in which they are found relates. This contract was to insure the buildings, machinery and stock of a butcher. The' president of the company proposing to insure was on the ground. The buildings and the property were examined by him. The evidence shows that in the barn and butcher shops there were a steam engine and boiler with conveniences for handling dressed cattle, machinery for chopping or grinding meat, and for making bologna and other sausages. These as the plaintiff alleges constitute the contents of the barn and butcher shop that were insured for four hundred dollars. The smoke house and storage room were also pointed out to him and it was explained to him, as the plaintiff testifies, that the smoke house could hold but a small amount of meat at one time while the process of smoking was going on, but the hams, s.ausage, bacon, or other meat was removed from the smoke house when cured and stored in the storage room, and that what was wanted was insurance on the smoked goods. The plaintiff says that the president stated that the smoked meat would be properly insured as contents of the smoke house, and these words were written in the application and policy with that understanding, viz: that they would include and cover the smoked meats taken out of the smoke house for storage in the room used for that purpose. The learned judge of the court below left this evidence to the jury for their consideration, telling them if they were satisfied by it the word “ contents ” .used in connection with the smoke house was understood a.nd intended by both insurer and insured to cover the smoked meats in store, whether actually in the smoke house or not, the plaintiff would be entitled to recover to the extent of five *83hundred dollars for his loss on these goods. This is assigned as error, and the contention of the appellant is that it permitted an alteration to be made in a written instrument upon the uncorroborated testimony of the plaintiff. But the word “ contents ” is not a certain and definite description of any particular class of goods. Its meaning must be ascertained by considering the context, the nature and methods of the business for which the building whose contents are to be insured is to be used, and the understanding and intentions of the parties as expressed at the time the insurance was contracted for. Thus we learn from the evidence in this case that the contents of the butcher shop were not made up of slaughtered cattle, but of a steam engine and various pieces of machinery; while the contents of the smoke house included hams, bacon, bologna sausages, and other forms of smoked meat. This is, in the absence of a detailed description of the articles in the body of the policy, the only way in which the character and value of the contents of a building can be shown. But the defendant alleges that as the building was not burned its contents could not be. This is a non sequitur. The contents might be destroj-ed while outside the building, and when that happens the question of the plaintiff’s right to recover must depend on whether the purpose of the removal was such as to detach the goods permanently from the building and create a new or an increased hazard not contemplated when the contract for insurance was made. The investigation of this question is not an attempt to reform the contract but to determine its meaning and extent. The rule in equity governing the reformation of contracts is not applicable therefore, but the jury is at liberty to determine the question presented to them in this case by the preponderance of the evidence. The evidence showing the capacity of the smoke house, the necessity for the removal of the smoked meat as soon as it was properly cured to some place near by for storage, while a fresh supply of meat for smoking was put in its place, the location of the storage room and quantity of smoked meats kept in store ready for sale, was relevant to the inquiry in this case and was properly admitted. So was the evidence tending to show that the attention of the insurer was called to the manner in which the smoke house was used and the smoked meats stored, that he was informed that *84the smoked meats were what were to be insured in connection with the smoke house ; and that with full knowledge of all the facts he selected the word “ contents ” as a proper and sufficiently descriptive word to cover the smoked meats whether in the smoke house undergoing the process of smoking, or in the store room after its completion. The facts and circumstances thus brought to the attention of the court and jury were helps to a correct exposition of the words the parties had employed. They tended to corroborate the plaintiff’s version of the contract and to sustain his claim. They were persuasive in their character and, as we infer from their verdict, satisfied the jury that the words “ contents of the smoke house ” were understood and intended by both parties to cover the smoked meats passing through the smoke house to the room near by in which they we're stored till needed for the supply of customers. We see no error in the rulings complained of and the judgment is affirmed.